Citation Nr: 1241842	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  10-30 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to change the administrative determination that the Veteran's injuries sustained on January [redacted], 1982, were the result of willful misconduct and not in the line of duty for Department of Veterans Affairs (VA) purposes.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for fracture of the cervical spine, C5-C6, with quadriplegia and bowel and bladder dysfunction.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and N.M.

ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to March 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from administrative and rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in March 2012.  A transcript of the hearing is associated with the claims folder.  The Veteran also submitted additional evidence at the hearing.  He waived consideration of the evidence by the agency of original jurisdiction (AOJ).  Thus, the Board will consider the evidence in its appellate review.

The issue of entitlement to service connection for fracture of the cervical spine, C5-C6, with quadriplegia and bowel and bladder dysfunction is addressed in the remand that follows the decision below.


FINDINGS OF FACT

1.  The Veteran was involved in a motor vehicle accident on January [redacted], 1982.  Injuries sustained as a result of the in-service motor vehicle accident (MVA) included fracture of the cervical spine, C5-C6, with quadriplegia and bowel and bladder dysfunction.

2.  The Veteran was found to have been injured due to his own willful misconduct by way of a VA administrative decision dated in May 1983 and denied service connection for the injuries sustained in the MVA by a rating decision in May 1983.  The Veteran did not appeal either determination.

3.  The Veteran's attempt to reopen his claim in December 2000 was denied in May 2001.  He did not appeal that decision.  

4.  Evidence received since the last final denial is new, and it raises a reasonable possibility of substantiating the underlying claim for a finding that the injuries were not due to willful misconduct and in the line of duty.  

5.  The proximate cause of the Veteran's injuries in the MVA of January 1982 was not due to his willful misconduct.  

6.  Evidence received since the last final denial of service connection for injuries sustained in service is new and raises a reasonable possibility of substantiating the underlying claim for service connection.  


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a previously final administrative determination that the Veteran's injuries were the result of willful misconduct and not in the line of duty has been received.  38 U.S.C.A. §§ 1131, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2012).

2.  The injuries sustained by the Veteran in a January 1982 MVA were not the result of his own willful misconduct.  38 U.S.C.A. §§ 105, 1131 (West 2002); 38 C.F.R. §§ 3.1, 3.301 (2012).

3.  The May 2001 denial of service connection for fracture of the cervical spine, C5-C6, with quadriplegia and bowel and bladder dysfunction (cervical spine cord injury) is final.  38 U.S.C.A § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).

4.  The evidence received since the May 2001 decision is new and material, and the claim for service connection for fracture of the cervical spine, C5-C6, with quadriplegia and bowel and bladder dysfunction is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The Veteran served on active duty from May 1981 to March 1983.  He claims that injuries incurred in a January [redacted], 1982, MVA were not the result of willful misconduct.  He asserts that he was not impaired by alcohol and that the cause of the MVA was loss of control of his vehicle due to black ice on the road.  Accordingly, he asserts that the injuries suffered in the MVA should be found to be incurred in the line of duty.

The Veteran originally submitted a claim for entitlement to service connection for a "broken neck" and bowel and bladder dysfunction in April 1983.  Evidence developed at that time included a VA report of the Veteran's injuries as of March 1982.  The injuries included incomplete C6-C7 quadriplegia due to C5-C6 fracture due to MVA.  Loss of bowel control and an ulcer on the left leg.  The evidence also included a copy of an Army Line of Duty Determination (LODD) investigation that was completed in April 1982.

The LODD included the letter of appointment that designated an Army officer to conduct a formal line of duty investigation concerning the circumstances of the Veteran's injuries from his MVA.  The very limited LODD report was also included.  The LODD reflects that the Veteran was assigned to a unit at Fort Campbell, Kentucky.  He and another individual, also assigned to a unit at Fort Campbell, made a trip from Fort Campbell to Mount Pleasant, Tennessee, on January [redacted], 1982.  The Veteran was the driver and they used his vehicle to make the trip.  According to an internet search, the distance between the two locations is approximately 120 miles with a current estimated driving time of 1 hour and 56 minutes.  

The LODD relied on three items of evidence.  One, a police report prepared by a Corporal (Cpl.) [redacted] of the Mount Pleasant Police Department (MPD); two, a statement from the Veteran's passenger, Mr. O.F., and results of laboratory reports from the Tennessee Bureau of Investigations - Crime Laboratory that provided blood alcohol content (BAC) levels for the Veteran and Mr. O.F.  The Veteran's BAC level was listed as 0.12 and Mr. O.F.'s as 0.16.

The report from Cpl. [redacted] indicates that he was on patrol on January [redacted], 1982, and received a call from dispatch that individuals in a vehicle matching the description of the Veteran's vehicle had gotten gasoline at Zingarell's Market and the driver did not pay for the gasoline.  The report notes that the police car was traveling south when a vehicle, matching the Veteran's vehicle, went by in the opposite direction.  The report further notes that Cpl. [redacted] turned his car around to try to stop the vehicle but it had gone by.  He shortly came upon the Veteran's wrecked vehicle.  He said that "[a]t the scene of wreck found out that the above vehicle had been traveling at a high rate of speed, lost control, clipped telephone #323."  (The report does not indicate how Cpl. [redacted] became aware of the speed of the Veteran's vehicle.  No witness to the accident was identified.  The report indicates the Cpl. [redacted] arrived at the scene of the accident at 5:00 p.m.)

It was noted that both the Veteran and Mr. O.F. had been thrown from the vehicle.  Both were transported to Maury County Hospital.  Mr. O.F. was treated and taken into police custody for arrest for public drunkenness.  A secondary document includes a charge of breach of the peace.  The Veteran was treated and transferred to Vanderbilt Hospital in Nashville, Tennessee, for further treatment.  It was at this point that it was noted that blood samples had been taken from both the Veteran and Mr. O.F.  The report indicated that Cpl. [redacted] did seek warrants for the Veteran for driving under the influence (DUI), reckless driving, and destroying private property; however, no arrest was made at the time as the Veteran remained an inpatient at Vanderbilt Hospital.  

The report included specific information at to the conditions at the accident scene as well as a diagram of the accident.  It was noted that no photographs were taken and the submitted report represented a completed report.  Neither the Veteran nor Mr. O.F. was wearing seatbelts.  The Veteran was said to be driving straight.  Cpl. [redacted] determined the Veteran had been drinking and the type of accident involved the vehicle running off the roadway.  He reported that blood alcohol tests were taken.  The individual laboratory slips, with the results as previously indicated, were associated with the police report.  

Cpl. [redacted] indicated that weather conditions were clear.  He had choices that included cloudy, fog, raining, snowing and other.  He said there were no traffic controls at the scene.  There were no road defects such as defective shoulders, holes, deep ruts, loose material on surface, or other defects.  The road was said to be straight and level.  The light condition was daylight.  He had choices of dawn, dusk, dark (street lights off), dark (no street lights) and dark (street lights on).  As to the road surface conditions, he said the asphalt road was dry.  The options included ice, snow, wet, and mud.  He listed the driver's drinking as a contributing factor.  He said no defects of the Veteran's vehicle were known.  The posted speed for the road was listed as 45 miles per hour (MPH).  Included with his diagram of the accident was a succinct summary.  Cpl. [redacted] said the Veteran was going north on Mt. Pleasant Pike (old Highway 43) in a fast and reckless manner.  The driver lost control of the vehicle, clipped a telephone pole and the vehicle overturned and came to rest on its top.  Both the driver and passenger were thrown from the vehicle.  

A final item with the police report was a complaint report from the dispatcher that noted a complaint was received from the market at 4:58 p.m. on January [redacted], 1982.  The complaint was that $6.00 of gasoline was taken without payment.  

The LODD report included a statement from Mr. O.F., dated in March 1982.  He said that he and the Veteran went to visit his aunt at Mt. Pleasant.  When they got there, she was gone.  He and the Veteran then went to a 7-11 store about 8:30 a.m.  The Veteran pumped the gas and he went in to pay for the gas.  He returned to the car and gave the Veteran some change.  He said they left and were traveling north and had gone about 100 yards and went over a set of railroad tracks.  They went another 20 yards and hit some ice or gravel.  The car started to go sideways.  He said they were both thrown from the vehicle and he did not remember anything until he woke up at the hospital.  He stated that he was taken to jail until "the 11" for public drunk and was let go.  He said he was not convicted of public drunk or charged with anything.  

The LODD also included an Army Medical report that noted the Veteran was inpatient at Vanderbilt from January [redacted], 1982, to February [redacted], 1982, at which time he was transferred to an Army Hospital at Fort Ord, California.  The Veteran was later transferred to the VA medical center (VAMC) in Long Beach, California, as of February 26, 1982.  The report also included a description of the Veteran's injuries to include quadriparesis, C6-C7, secondary to C5-C6 fracture/dislocation.  It was noted that the residuals were slowly resolving and possibly an anterior cord syndrome.  

The Army investigating officer also included a statement, dated in April 1982, that he had mailed the Veteran a letter in March 1982, and had not received a reply.  The letter was said to include a rights advisement and form for a sworn statement.  There is no indication in the LODD report that any other effort was made to contact the Veteran or that anyone was appointed to represent the Veteran so that they could communicate with the investigating officer.

The investigating officer concluded that the Veteran's injuries were not incurred in the line of duty.  He further concluded that the injuries were the result of the Veteran's own misconduct.  His conclusions were based entirely, with the exceptions of the statement from Mr. O.F. and the Army medical statement, on the police accident report.  The LODD report was reviewed and concurred in by a final approving authority in April 1982.  A copy of the results of the investigation was mailed to the Veteran that same month.  A copy of a signed acknowledgement of receipt of the LODD report is included, although it is dated in April 1983 and it is not clear if that date is in error.

The Veteran's DD 214 was also of record and showed that he was given an Honorable Discharge by reason of physical disability that was not incurred in the line of duty.

Additional medical evidence at the time of the claim consisted of a VA Certificate of Medical Feasibility, dated in March 1982, and an examination report for the purposes of determining a need for aid and attendance/housebound status dated in April 1982.  The feasibility certificate included the same description of the Veteran's current injury status as the other VA entry from March 1982.  It was noted that the Veteran was able to control emptying of his bladder but not his bowels.  He was said to have a 20 percent loss of control of his bladder.  The examination report noted that the Veteran had use of his arms but required further rehabilitation.  It was noted that the Veteran would probably be confined to a wheelchair most times.

The Veteran submitted a VA Form 21-4176, Report of Accidental Injury in Support of Claim for Compensation or Pension, in March 1982.  He provided the information to a witness who completed the form on his behalf.  The Veteran listed the time of the accident as between 4:30-5:00 p.m. on January [redacted], 1982.  However, he listed the accident as occurring in Columbus, Tennessee.  He indicated that intoxicants were not involved in the accident.  He reported that he was driving on either Highway 67 or 76 when he encountered an icy patch on the road.  He described how the car spun to the right and hit the right shoulder and then an embankment and rolled over.  He said he and his passenger were thrown from the car.  He recalled sliding for some distance.  He noted that he could only move his arms when he came to rest.  He listed his speed at the time of the accident as being between 55-60 miles MPH.  The Veteran said he had just finished eating at a café.  He said the road was an asphalt road and that the road was dry and then icy.  He said it was daylight but partly cloudy.  

The RO issued an administrative decision in May 1983.  The decision determined that the Veteran's injuries from his MVA of January 1982 were the result of willful misconduct.  In support of that conclusion the decision cited the Veteran's reported BAC of 0.12.  It was acknowledged that the Veteran's description of the car losing traction and crashing was the same as related by Mr. O.F.  The LODD by the Army was also cited.  The RO determined that, even if a road hazard had precipitated the accident, the Veteran's willingness to achieve a drunken state, as evidenced by his BAC level, and to then drive in this condition was willful misconduct.  It was further determined that the injuries sustained were not in the line of duty.  

In light of the administrative decision, the RO also denied service connection for fracture of the cervical spine at C5-C6 with quadriplegia and bowel and bladder dysfunction.  

The claims folder does not contain a copy of the notice letter conveying the RO's decisions to the Veteran.  However, the Veteran had written to his congressional representative, Duncan Hunter, to seek assistance with his case.  The RO wrote to Congressman Hunter in September 1983.  The letter informed that the Veteran's claim had been denied on the basis of willful misconduct and that notice had been mailed to the Veteran's last known address of record.  The address was included in the response to Mr. Duncan.  The RO's letter further advised that should the Veteran disagree with VA's determination, he could submit a notice of disagreement (NOD) prior to May 24, 1984.  

The Board notes that, although the Veteran appeared to use a different address in his correspondence to Mr. Duncan, the RO mailed notice of the decisions to the address provided by him on several documents received prior to May 1983.  

The Veteran requested a copy of his claims folder in April 1995.  The address he used for his request was the same address used by the RO to mail notice of the 1983 decisions.

The Veteran sought to reopen his claim in December 2000.  He did not submit any additional evidence or identify such with his claim.  The RO denied his claim by way of a letter dated in May 2001.  The Veteran did not appeal the denial and it became final.  See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).  As a result, determination of whether his injuries were due to willful misconduct and not in the line of duty and service connection for the injuries sustained in his MVA may now be considered on the merits only if new and material evidence has been received since the time of the last final denial.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  The new and material evidence does not have to be sufficient to grant the claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran submitted a request to reopen his claim in February 2009.  He did not submit any evidence at that time.  The RO wrote to him to provide notice of how to substantiate his claim in April 2009.  He was also advised that his claim was previously denied in May 1983 and the bases for the denial.  The letter did not reference the last final denial of May 2001.

The Veteran submitted a detailed response to the notice letter in April 2009 with attachments.  He also included materials with his substantive appeal and at his hearing.  Included in the evidence was his personal statement of the events surrounding his MVA of January [redacted], 1982, a medical opinion from A. E. Staubus, Pharm. D., Ph.D., dated in January 2009, weather information for Fort Campbell and Nashville for January [redacted], 1982, weather information for Mount Pleasant for the month of January 1982, information regarding winter driving dangers, a copy of the Army LODD report, a copy of a Board decision, dated in May 2002, report of sun and moon data for Mount Pleasant for January [redacted], 1982, copy of the police report of the accident, copy of VA Form 21-4176 submitted in March 1982, report from J. N. Stam, dated February 2012, transcript of hearing testimony of the Veteran and N.M., and statements from the Veteran.  

With the exception of certain items such as the police report and VA Form 21-4176, the evidence submitted is new.  Further, the new evidence, when considered with the record as a whole is material.  In that regard, the report from Dr. Staubus provides evidence that contradicts the determination that the Veteran was intoxicated at the time of his MVA.  His report provides a comprehensive review of the information known at the time of the accident.  He further provides an assessment of the Veteran's likely level of alcohol content at the time of the accident based on his experience and knowledge.  His conclusion was that the Veteran was not impaired by alcohol at the time of the accident.  The report from Mr. Stam provides a similar conclusion.  The Veteran's several statements provide more details as to the events of the day to include when he drank alcohol and how he lost control of his vehicle without warning on a straight roadway.  

As the finding of willful misconduct and not in the line of duty was premised entirely on the Veteran's BAC level at the time he was tested, the Board finds that the Veteran has submitted new and material evidence and his claim as to whether his injuries were due to willful misconduct and not in the line of duty is reopened.  

The Veteran's claim for entitlement to service connection for fracture of the cervical spine, C5-C6, with quadriplegia and bowel and bladder dysfunction, is inextricably intertwined with the willful misconduct determination.  Accordingly, the claim for service connection is also reopened as the claimed injuries occurred at the time of the MVA in service.  

II.  Willful Misconduct/Line of Duty Determination

Before proceeding to an adjudication of the merits of the case, a more detailed discussion of the evidence is required.

As noted, the Army LODD relied entirely on the Mount Pleasant police accident report in determining that the Veteran's MVA was the result of his being intoxicated at the time of the accident.  The Army LODD did not rely on any of the other evidence provided in the police report, such as road conditions, status of the Veteran's vehicle, speed of the vehicle, or other basis for the crash.  The evidence to support the conclusion of intoxication was the laboratory report that indicated a BAC of 0.12 for the Veteran.  The police report noted that the Veteran was to be charged with several offenses, to include DUI, but he was not available due to his hospitalization.  There is no evidence in the record to reflect that any charges were later presented prior to the Veteran's discharge from service in March 1983.  Moreover, the Veteran's passenger, Mr. O.F., provided a sworn statement that he was not prosecuted for an alcohol related offense, despite his BAC reading.

The Army LODD report did not include any input from the Veteran or anyone representing him.  There were no specific findings of fact and conclusions of law listed.  The report included only a general summary of facts and a conclusion that the accident was the result of willful misconduct, not in the line of duty.  

The VA administrative decision of May 1983 also relied on the evidence that showed a BAC of 0.12 in determining that the Veteran was intoxicated at the time of his MVA.  Consideration, however small, was given to the possibility of icy conditions.  However, the determination was made that the Veteran's act of driving in his intoxicated condition demonstrated willful misconduct and that the resulting injuries were not incurred in the line of duty.

The Veteran provided a statement in April 2009 wherein he said it was a cold and cloudy day as he and Mr. O.F. prepared to leave Fort Campbell.  He said it snowed a little as they got ready.  The weather information provided by the Veteran noted a light snow for that area as of 12:00 p.m.  They left at approximately 1:30 p.m. with an anticipated driving time of 2 hours.  The Veteran said they stopped just before reaching Mount Pleasant and got a snack as well as some alcohol for later.  They then went to a diner for something to eat.  He said they each had a meal and something to drink.  They went to his girlfriend's house but she was out and would not return until 5:00 p.m.  The Veteran said Mr. O.F. opened his 1/2-pint bottle and drank some.  They then went to Mr. O.F.'s aunt's house but she was not home.  

The Veteran said they decided to get some gasoline and pass some time until his girlfriend returned.  He said they stopped at a 7-11 and he gave Mr. O.F. $10 to pay for the gas.  The Veteran related that Mr. O.F. drank the rest of his alcohol.  The Veteran began pumping the gasoline and felt cold.  He drank some of his alcohol and ate a Slim Jim snack.  As his $10 limit was reached, he finished pumping the gas, drank the rest of his alcohol and threw away his trash.  He got in the car as Mr. O.F. returned.  He said they were at the gas station for no more than 10 minutes and that he drank the alcohol to get warm.  He said he did not feel impaired in any sense.  They were headed back to his girlfriend's house.  Mr. O.F. gave him some change from the gas money.  

The Veteran said it was just starting to get a little dark and they were headed down the road a little way from the gas station.  He said the car started to slide.  He said he was scared and tried to steer it straight but the car was going faster.  The Veteran hit the brakes and then the car slid to the right side of the road.  He related that, before he could do anything, the car was heading toward a pole, hit a ditch or something and rolled.  He said he was thrown from the car and landed on his back.  

The Veteran related information regarding his treatment on the scene and transport to the hospital.

The Veteran said he had always known that the reason for the accident was the ice on the road and not because he was impaired.  He related that he had decided to try and make his claim and compile the evidence necessary for VA.  In that regard, he contacted Dr. Staubus who said he would review the case and provide an opinion.  The Veteran said he was prepared to accept whatever opinion that Dr. Staubus provided, even if it supported the Army's conclusion that he was intoxicated and the accident was the result of the intoxication.  The Veteran cited to a Board decision that noted that alcohol is not the sole factor to consider in such cases.  He also noted that he and Mr. O.F. both said the car hit something that caused it to slide.  He said he never had a chance to discuss the case with Mr. O.F.  

In his report, Dr. Staubus reviewed the evidence from the police accident report and Army LODD as well as the statement from the Veteran as to the events of the day.  He noted the sequence of events to include arrival in the area at approximately 3:30 p.m. and that the Veteran and Mr. O.F. ate at that time.  He noted that the Veteran consumed a 1/2-pint bottle of 90 proof alcohol at approximately 4:45-4:55 p.m.  The Veteran and Mr. O.F. left the gas station and were involved in the MVA at 5:00 p.m.  He noted the laboratory finding of a BAC level of 0.12 based on a sample that was collected at 6:30 p.m. on January [redacted], 1982.

Dr. Staubus cited the Veteran's height and weight at the time of the accident.  He referenced the amount of 90 proof alcohol consumed by the Veteran at the time and stated that the Veteran would be expected to have a BAC level of 0.114 to 0.128 at the time of the 6:30 p.m. blood draw.  He said this was confirmed by the results actually obtained.  He went on to note that at the time of the accident the Veteran's BAC would have been less.  He based his determination on the Veteran's physical size, the fact that he had consumed a meal and when the Veteran consumed the alcohol.  Dr. Staubus noted that peak BAC can occur within a period of 15 minutes to 1-hour on an empty stomach.  However, where there is food in the stomach, he said the peak BAC could be between 30 minutes and 2-hours or longer after drinking.  He noted that at 5:00 p.m., approximately 5 minutes or so after the Veteran consumed his alcohol, the alcohol would have been in the gastrointestinal tract and unabsorbed.  He reported that based on the BAC determined from the 6:30 p.m. sample, the Veteran's BAC at the time of the accident would have been between 0.017 to 0.088 depending on his rates of alcohol absorption and elimination.

Dr. Staubus then described how an individual would feel during the range of BAC expected in the Veteran's case.  He said a person with a BAC of 0.01 to 0.05 would be in the sobriety stage while someone in the range of 0.03 to 0.12 would be in the euphoria stage of alcohol influence.  He cited to a particular medical treatise article in support of his conclusion and noted that the article had been included in medical textbooks.  Dr. Staubus concluded that the Veteran's BAC at the time of his MVA at 5:00 p.m. could fall within either the sobriety or euphoria levels he described.  He noted that, in either event, it would have been below the per se 0.10 level in 1982 and most likely below the current per se level of 0.08.  He noted that no tests were done on the Veteran at the time of the accident, only at 6:30 p.m.  This was at least 1 1/2 hours after the Veteran had consumed his alcohol.

In summary, Dr. Staubus stated that it could not be determined with a reasonable degree of scientific and medical probability or certainty that the Veteran was under the influence or impaired by alcohol at the time of the accident.  

The curriculum vitae (CV) for Dr. Staubus was associated with the medical opinion.  The CV reflects experience and training in the field of BAC determination and testing.  Dr. Staubus also included a copy of the medical article that he relied on in reaching his opinion.

The article submitted by the Veteran in regard to winter driving hazards noted that black ice can form on roadways even without the presence of snow or rain.  Condensation from dew can freeze on roadways whenever the temperature is as warm as 40 degrees Fahrenheit.  

The weather information provided by the Veteran included maximum temperatures of 39-41 degrees and lows of 6-15 degrees during the period of January [redacted], 1982, at Mount Pleasant.  That information was from the National Oceanic and Atmospheric Administration (NOAA), National Weather Service.  The weather information provided by the Veteran for Nashville, the only reporting station available for his search and near to Mount Pleasant, noted light snow at 12:00 p.m. but no further precipitation for January [redacted], 1982.  The weather was noted to be cold and windy with wind speeds of approximately 12 MPH from 4:00 to 6:00 p.m. on that day.  

The RO denied service connection for the claimed injuries from the MVA in a rating decision dated in May 2009.  The RO found that no new and material evidence had been submitted to reopen the claim.

The Veteran submitted his NOD with the denial in October 2009.  The RO issued an administrative decision that considered the evidence submitted by the Veteran.  In short, the determination conceded that the Veteran's BAC level at the time of the MVA may not have reached the level of legal intoxication at the time of the accident.  However, the decision went on to hold that the combined factors of alcohol consumption and driving at excessive speed, as reported in the police report, was an act involving willful misconduct.  As such, the injuries suffered by the Veteran were not incurred in the line of duty.  

The Veteran submitted his substantive appeal in July 2010.  He included duplicate items of evidence but also provided additional new evidence in support of his claim.  He challenged the findings and determinations in the Army LODD.  The Veteran also noted that he had grown up in Southern California and the winter of 1981-1982 was his first winter away from his home.  He experienced weather conditions that he had not experienced previously such as wind chill.  He said that black ice was unheard of in Southern California.  The Veteran noted that he and Mr. O.F. had made the trip from Fort Campbell to Mount Pleasant on several prior occasions and were familiar with the route.

The Veteran provided further details in regard to his meal that day and said they finished eating approximately an hour prior to the accident.  They departed from the diner and made their two stops to visit the Veteran's girlfriend and Mr. O.F.'s aunt.  As both women were not at home, they went to a 7-11 that was located a few miles from the girlfriend's house.  The Veteran again related that he gave Mr. O.F. $10 to pay for the gasoline.  He then was outside and pumping the gas when he became cold from the wind.  He drank his alcohol and consumed his snack at that time.  He related this was approximately 4:45 p.m.  Mr. O.F. returned to the car.  The Veteran was unaware that Mr. O.F. had only paid $6 toward the $10 of gas pumped by the Veteran.  

The Veteran maintained that he was in control of his vehicle and under no impairment when he suddenly lost control due to what he believes was black ice.  The car slid off the road, rolled over and ejected Mr. O.F. and himself.  The Veteran contends that the black ice was the proximate cause of the MVA.  

The Veteran submitted a copy of a Board decision dated in May 2002.  The decision related to a Board determination that the veteran's MVA in service was not the result of willful misconduct.  The Board is very aware of the prior decision cited by the Veteran.  However, Board decisions are nonprecedential and each case is decided on the basis of the individual facts of the case in light of applicable procedure and substantive law.  38 C.F.R. § 20.1303 (2012).  

At his Board hearing, the Veteran noted the legal definitions for several VA terms to include willful misconduct and line of duty.  The Veteran testified as to the events of January [redacted], 1982.  The testimony was essentially duplicative of his prior written statements.  Mr. N.M. testified as an expert witness in military investigations.  His testimony noted what he believed to be numerous errors in the Army LODD as well as a number of areas that were not investigated and included in the report.  In summary, it was the opinion of Mr. N.M. that, had the Army investigation been thorough, the proper cause of the MVA (black ice) would have been the determination and not intoxication.  He based his opinion on the facts of record regarding the time leading up to the accident, the evidence from the Veteran and Mr. O.F. of the car losing traction and sliding, the several items of evidence regarding weather for the area and time, and the Veteran's complete unfamiliarity with the existence of black ice.  

As noted in the Introduction, the Veteran provided documentary evidence at his hearing.  The evidence was nearly all duplicative of evidence previously submitted.  However, there was a report from Mr. Stam, dated in February 2012.  Mr. Stam noted that he had reviewed the report from Dr. Staubus.  He said the calculations he had made were close to those made by Dr. Staubus.  He added that he was in agreement with all of the statements regarding the possible blood alcohol concentration of the Veteran at the time of the accident.  He said that, using a 30 minutes absorption time as the basis for his number, he had a range of 0.026 to 0.08 for the Veteran's potential BAC level based on the facts outlined by Dr. Staubus.  He noted that Dr. Staubus provided a range of 0.017-0.088.  Mr. Stam said the difference in their numbers was insignificant.  He stated that "no conclusion can be reached to indicate with certainty that [the Veteran] was under the influence of alcohol at the time of the accident."  Mr. Stam included his CV with his report.  He listed 36 years of experience as a criminalist and included identification of multiple periods of training in regard to alcohol cases as well as practical experience in that area.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service, but no compensation shall be paid if the disability is the result of the person's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  An injury or disease incurred during active military service is deemed to have been incurred in the line of duty and not the result of a veteran's own misconduct, unless the injury or disease was a result of the person's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 105(a) (West 2002).  See Smith v. Derwinski, 2 Vet. App. 241, 244 (1992) (38 U.S.C.A. § 105(a) creates a presumption that an injury or disease is incurred in the line of duty that must be rebutted by a preponderance of the evidence); see also Forshey v. West, 12 vet. App. 71, 73 (1998); aff'd 284 F.3d 1335 (Fed. Circ. 2002).  

Willful misconduct means an act involving conscious wrongdoing or known prohibited action (malum in se or malum prohibitum).  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  Willful misconduct will not be determinative unless it is the proximate cause of the injury, disease, or death.  See 38 C.F.R. § 3.1(n) (2012); see also Daniels v. Brown, 9 Vet. App. 348, 350 (1996).  The simple drinking of alcoholic beverage is not of itself willful misconduct.  If, however, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct.  38 C.F.R. § 3.301(c)(2) (2012).

"'Proximate cause' is defined as 'that which, in a natural continuous sequence, unbroken by any efficient intervening cause, produces injury, and without which the result would not have occurred.'  Forshey, 12 Vet. App. at 73-74 (Citing BLACKS LAW DICTIONARY 1225, 6th ed.1990).

In this case there is clearly conflicting evidence as to the Veteran's status of intoxication and as to the proximate cause of the accident on January [redacted], 1982.  The MPD report contains no evidence that can relate to the exact or proximate cause of the MVA.  The police officer wrote what he learned only after coming upon the crash after it had occurred.  He did not include any witness statements as to what had happened.  He did not have special reports to analyze the evidence to make a determination as to how and why the crash occurred.  He did draw a diagram that, apparently, was based on skid marks noted on the roadway.  He did not include a reference to the presence of ice in the path of the skid.  Although he included DUI for the Veteran as a potential charge, and said that drinking on the part of the Veteran was a contributing factor, Cpl. [redacted] did not state his belief as to the proximate cause of the accident.  He referenced the Veteran's car as going at excessive speed without stating how fast the car was going.  Moreover, he does not relate how he determined excessive speed was involved.  

The Army LODD was very limited.  The investigating officer included the statement of only one witness, Mr. O.F.  In his statement, Mr. O.F. does not provide details as to any alcohol consumption by himself or the Veteran.  It is remarkable that if alcohol was to be the focus of the investigation, the investigator failed to obtain any facts as to when and where the alcohol was consumed.  He also provides a time for when they got gasoline and were involved in the accident that is not possible.  The statement lists the time for stopping for gas as "0830."  The investigating officer clearly knew this was not the case based on the MPD report he relied on and there is no indication of any challenge of this incorrect fact.  The statement does say that the Veteran's vehicle hit something on the road, described as either ice or gravel, and began to skid.  

The LODD report also includes a required form, DA Form 2173, Statement of medical Examination and Duty Status that was completed by an Army civilian employee on January 21, 1982.  However, the "facts" included on the form were incorrect.  The date and location of the accident were correctly recorded as January [redacted], 1982.  However, the form listed the Veteran as being admitted to Vanderbilt Hospital at 0932 on January [redacted].  Obviously, this was not possible as the accident occurred later that day.  The entry probably should have been for January 10, 1982; however, the point is that the investigating officer did not check this fact.  This is one more area of where details were listed incorrectly in the report but went unchallenged.

The actual findings by the investigating officer are included on DA Form 261, Report of Investigation.  His findings were that intentional misconduct or neglect was the proximate cause of the accident.  His conclusion was that the Veteran was not injured in the line of duty due to his own misconduct.  The investigating officer did not cite to specific evidence to support his findings and conclusions.  He only referred to the police report for details of the accident.  The LODD report was approved without comment.  

As the LODD does not explicitly state the basis for why the Veteran's injuries were determined to be due to willful misconduct and not in the line of duty, one must infer that the BAC evidence contained in the police report is the only basis for that determination.  The Board notes that Mr. N.M. testified as to the extreme inadequacies of the Army LODD and pointed to numerous errors of procedure and errors in evidence gathering, or lack of gathering evidence, that were committed by the investigating officer.  

In May 1983, VA relied on the Army's determination of willful misconduct.  The same alcohol level evidence was also relied on by VA.  Although a possible road hazard was acknowledged, the determination remained that the Veteran achieved a "drunken status" and undertook to drive while in that condition.

The Veteran has provided evidence that gives a timeline to events for January [redacted], 1982.  This evidence was almost entirely lacking from the record prior to his claim of February 2009.  The statement from Mr. O.F. provided scant details of the day and was the only evidence of record in that regard.  The Veteran provided a logical timeline as to when they departed on their trip and their arrival in Mt. Pleasant.  Their arrival time was consistent with a known driving time of approximately 2 hours.  He admitted to the stopping and buying of snacks and alcohol prior to getting to town.  He provided details on their meal, the time when this occurred and their actions after the meal.  The Veteran's description of their efforts to visit his girlfriend and to see Mr. O.F.'s aunt are consistent with Mr. O.F.'s statement.

The Veteran also provided evidence as to when they stopped to get gasoline and how he consumed his alcohol at that time.  The evidence of record is unequivocal as to the time for when the stop for gasoline was made.  The Veteran's statements, combined with the police dispatch report and the MPD report listing when and why Cpl [redacted] was dispatched to the gas station all agree as to the time.  The time of the accident is also without question - just minutes after the Veteran left from getting gas.

There is no corroborating evidence as to when the Veteran consumed his alcohol.  There are only his later statements that he drank it shortly before his MVA.  However, there is no basis in the record to question the Veteran's credibility in this matter even acknowledging his possible motive for saying that the consumption was shortly before the accident in order to obtain a benefit.  

Dr. Staubus considered the evidence of record and was able to scientifically estimate the Veteran's level of impairment at the time of the accident.  His conclusion was that the Veteran was not impaired due to alcohol and that it could not be shown that his alcohol level was the proximate cause of the accident.  The report from Mr. Stam provided similar findings and he concurred with the conclusions reached by Dr. Staubus.  

As noted above, the salient issue in this type of a case is proximate cause.  38 C.F.R. § 3.1(n)(3).  What was the proximate cause of the Veteran's accident on January [redacted], 1982?  The Army investigation believes that the Veteran's intoxication was the proximate cause.  In May 1983, VA accepted the findings of the Army LODD and also determined that the Veteran's use of alcohol was the proximate cause of the MVA.  

The evidence of record clearly establishes a BAC level of 0.12 based on the blood sample taken at 6:30 p.m. on the day of the accident.  However, the Veteran has provided competent and credible evidence that that BAC level was the result of the absorption of the alcohol he drank at the time he was getting gasoline and could not represent his BAC level at the time of the accident.  The two scientific opinions both state that the Veteran would not have been impaired by alcohol at the time of his accident.  

The Veteran also presented evidence of the temperature and wind conditions for the area for the day of the accident.  The conditions were the type cited by his other evidence that discussed when black ice can form on a roadway.  The Veteran also presented evidence as to his lack of experience in driving in winter conditions and that he had never heard of black ice growing up in Southern California.  Finally, Mr. O.F. provided a contemporaneous statement that said the car encountered something on the roadway that caused the vehicle to suddenly skid.  He did not know if it was gravel or ice but he was certain of what the vehicle did at the time.  He is competent to state such facts and those facts have not been challenged or disproved at any time.  

The Board acknowledges that the MPD report does not include a finding of any ice or gravel on the roadway at the time of the accident.  However, the report is not a model of investigation and fact finding.  Moreover, there is no indication that Cpl. [redacted] questioned Mr. O.F. as to what happened that day, despite taking him into custody.  The MPD report is a re-creation of the scene as best as could be determined by Cpl. [redacted] after the fact but it is not a definitive explanation for what happened.  As stated before, no witness statements are included and there is only the after-the-fact conclusions in the report.

The Board is not able to state what the proximate cause of the MVA was in this case.  It is clear that the Veteran consumed alcohol but only shortly before the MVA.  The evidence submitted by the Veteran is persuasive as to what his level of impairment would have been at the time of the accident, or stated differently, that he would not have been impaired by alcohol.  There is credible evidence that his vehicle encountered something on the roadway that caused him to lose control and end up in a skid that resulted in the ultimate crash and rolling of the vehicle.  He has also acknowledged his lack of any experience in driving in winter conditions.

When these facts are reviewed and considered with all of the evidence of record, there simply is not sufficient evidence to show that the Veteran was intoxicated and that his intoxication was the proximate cause of the accident that led to his injuries.  In fact, the evidence tends to show that the Veteran was likely not intoxicated at the time of the MVA.  Therefore, the Board finds that the Veteran's injuries were not due to willful misconduct and were suffered in the line of duty.


ORDER

The Veteran's injuries sustained in a MVA on January [redacted], 1982, were not the result of his own willful misconduct or abuse of alcohol or drugs, the appeal of this issue is granted.

New and material sufficient to reopen a claim for service connection fracture of the cervical spine, C5-C6, with quadriplegia and bowel and bladder dysfunction having been received, the appeal is granted to this extent.


REMAND

The Veteran is seeking entitlement to service connection for residuals of injuries sustained in the MVA of January [redacted], 1982.  His prior claims for service connection were denied in 1983 and 2001 because it had been determined that the MVA and the injuries sustained as a result of the MVA were the result of willful misconduct on the part of the Veteran.  In light of the Board's determination that the MVA was not the result of the Veteran's willful misconduct, the question of what residuals from the MVA may be service connected remains to be adjudicated.

The record does not contain any medical evidence that assesses the Veteran's status since 1983.  On remand, the Veteran should be asked to specify what residuals he claims are the result of his MVA in January 1982.  Current medical records should also be obtained and associated with the claims folder.  The AOJ should then schedule the Veteran for a VA examination to assess the claim and to determine what current findings are related to the MVA of January 1982.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his claimed residuals of his in-service injuries.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran and associate them with the claims folder.  The AOJ should also seek copies of all medical records prepared during service following the MVA, whether at private facilities or service department facilities.

The Veteran should also be contacted and asked to identify residuals of injuries he believes are related to the MVA of January 1982 as well as any other residuals that he believes are secondary, as in caused by or aggravated by injuries received in the MVA.  

2.  Only upon completion of the above development, the Veteran should be afforded a VA examination to address the issue involving his claim for service connection for residuals of injuries sustained in the MVA of January 1982.  The claims folder and a copy of this remand must be provided to the examiner and reviewed as part of the examination.  

The examiner is requested to identify any and all current disorders/conditions/disabilities that are a result of the MVA of January 1982.  In addition, the examiner should identify any disorder that is secondary to any injury sustained in service.  In this regard, secondary would mean the disorder has been caused or made permanently worse by an injury/disorder sustained in service.  A complete rationale for any opinion expressed must be provided.  

If the examiner determines that he/she cannot provide an opinion on an issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  

3.  The AOJ must ensure that the medical examination report and opinions comply with this remand and the questions presented in the request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue remaining on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


